Citation Nr: 0524700	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  01-04 479	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from May to 
July 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claims for service connection for knee, 
hip, and low back disorders.  

Per the veteran's request, a hearing before the Board was 
scheduled in August 2005, but she failed to appear for it.  
She has not explained her absence or requested to reschedule 
her hearing.  Thus, her appeal will be processed as if she 
withdrew her hearing request.  38 C.F.R. § 20.702(d) (2004).

 
FINDINGS OF FACT

1.  The veteran does not have a knee disorder that originated 
in service or is otherwise causally related to her military 
service.

2.  There is no medical evidence suggesting the veteran's low 
back and hip disorders either originated in service or are 
otherwise causally related to her military service, including 
by way of a service-connected disability.  




CONCLUSIONS OF LAW

1.  The veteran does not currently have a knee disorder that 
is a residual of a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.310 (2004).

2.  The veteran's low back and hip disorders were not 
incurred or aggravated during service, and are not a 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 
C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In this case, the veteran was provided VCAA notice in August 
2003 - after the RO's initial adjudication of her claims in 
November 2000.  So this did not comply with the requirement 
that notice must precede the initial RO adjudication.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the August 2003 VCAA notice provided the veteran with 
ample opportunity to respond before her appeal was certified 
to the Board in May 2005.  She, however, did not respond to 
the notice and has not otherwise indicated she has any 
additional relevant evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds she 
was afforded "a meaningful opportunity to participate 
effectively in the processing of [her] claim by VA," and 
thus, "essentially cured the error in the timing of 
notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The August 2003 VCAA notice provided the veteran with notice 
of the evidence needed to support her claims that was not on 
record at the time of the letter, the evidence VA would 
assist her in obtaining, and the evidence it was expected 
that she would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claims.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claims.  The letter requested that she 
provide or identify any evidence supporting her claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  



In developing her claims, the RO obtained the veteran's 
service medical records (SMRs) and her records from the 
Social Security Administration (SSA).  Private treatment 
records were also submitted by Dr. Chaudhry, the Medical 
College of Virginia Hospitals, Dr. Mest, Clinch Valley 
Physicians, Dr. Freedman, and Crossroads Counseling.  In 
addition, VA examinations were scheduled in August 1993 and 
March 1994 for the veteran's feet and legs.  And although 
offered, she declined her opportunity for a hearing to 
provide oral testimony in support of her claims.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

In order to be eligible for disability compensation, a person 
who served in the active military must have been discharged 
or released under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2).  In this case, the veteran's DD Form 214 
indicates she was given an "uncharacterized" discharge at 
the time of her entry level separation.  The Board notes that 
uncharacterized administrative separations of this type are 
considered "under conditions other than dishonorable."  See 
38 C.F.R. 
§ 3.12(k)(1).  So she is at least eligible to receive VA 
compensation - assuming she meets the requirements necessary 
to establish service connection.



Concerning this, the veteran's SMRs are entirely unremarkable 
for any indication of back, hip, or knee problems.  She did 
complain of right foot and ankle pain, and pain bilaterally 
along her medial tibia (i.e., shins).  But prior to being 
discharged, in July 1992, it was noted that she had resolving 
bilateral stress reaction, and that 
X-rays were within normal limits.

There is no persuasive evidence that the veteran's current 
back, hip, or knee conditions occurred or are casually 
related to her brief military service.  With regard to her 
knees, a December 1992 record from the SSA indicates she 
reported that she developed left knee and ankle pain during 
basic training.  She said she was told she had shin splints.  
Her SMRs do not note any knee pain, but do note right ankle 
pain.  But regardless of this discrepancy, upon objective 
examination, she had full range of motion (ROM) of both the 
left knee and ankle joints, and X-rays were normal.  
Furthermore, in September 1996, Dr. Freedman reported 
relatively normal findings with regard to the veteran's left 
knee - except for some tendonitis of the tibialis anterior.  
He noted that her complaint was not within the knee joint, 
but rather within the area of the tibia tubercle where the 
ligamentum patella goes into it.  The reports of VA 
examinations in August 1993 and March 1994 for her feet and 
legs likewise do not note any knee abnormalities.

The Board notes that the RO denied the veteran's claim for 
service connection for bilateral stress reaction of lower 
extremities in October 1993.  That decision remains final and 
binding on her.  It is unclear whether the tendonitis 
reported by Dr. Freedman is incorporated in this previous 
claim - but it is clear there is no evidence on record that 
the veteran has any disorder regarding her knee joints, 
specifically.  So her claim for service connection for a knee 
disorder must be denied.  

With regard to the veteran's low back and hips, a December 
1992 medical record from the SSA notes she had no trouble 
with her spine, and on objective examination there was no 
deformity, kyphosis, scoliosis or tenderness.  The report of 
an August 1993 VA examination indicates she complained of 
occasional back discomfort.  The examiner noted that her 
complaints of back pain were more mechanically related, but 
there was no service connection in terms of history of injury 
in the military nor was there any significant correlation 
between the foot and the back.  A September 1996 record from 
Dr. Freedman indicates the veteran complained of pain in her 
low back and hips, which she related to an injury she had 
while working at a fast food restaurant from 1989 to 1990 (so 
before she entered the military).  An October 1997 MRI from 
Columbia Clinch Valley Medical Center revealed mild bulging 
disk at the L4-L5 and L5-LS interspaces and minor facet 
degeneration at the L4-L5 level.   

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, herself, is not qualified 
to provide a competent medical opinion etiologically linking 
any low back or hip disorders to her service in the military 
that ended many years ago.  Id.  And unfortunately, there is 
no other competent medical evidence on record establishing 
this necessary link.  So her claims for service connection 
for low back and hip disorders must be denied.

The Board has also considered whether the veteran is entitled 
to service connection for these conditions on a secondary 
basis.  In her June 1994 statement, she implied that her 
bilateral flatfoot condition caused problems with her knees, 
hip and low back.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (indicating this 
includes situations where a service-connected disability has 
chronically aggravated a condition, but compensation is only 
payable for the additional disability due to the 
exacerbation).

In this case, however, a bilateral flatfoot condition has not 
been service connected.  So there is no basis for secondary 
service connection.



For these reasons, the claims for service connection for 
knee, hip and low back disorders must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for knee, hip, and low back 
disorders are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


